                 Case 1:20-cv-00509-SAB Document 28 Filed 06/14/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   CECILIA M. FERREIRA,                                  Case No. 1:20-cv-00509-SAB

11                   Plaintiff,                            ORDER RE STIPULATION FOR
                                                           EXTENSION OF TIME TO FILE
12           v.                                            PLAINTIFF’S OPENING BRIEF

13   COMMISSIONER OF SOCIAL SECURITY,                      (ECF No. 27)

14                   Defendant.

15

16          On June 14, 2021, a stipulation for a first extension of time for Plaintiff to file an opening

17 brief was filed. (ECF No. 27.) The Court finds good cause to grant the stipulated request.

18          Accordingly, pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

19          1.       Plaintiff shall file an opening brief on or before July 19, 2021;

20          2.       Defendant shall file an opposition to Plaintiff’s opening brief on or before August

21                   18, 2021; and

22          3.       Plaintiff’s reply, if any, shall be filed on or before September 2, 2021.

23
     IT IS SO ORDERED.
24

25 Dated:        June 14, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                       1
